Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 1 of 7

   

     
     
 

USDC SDNY
DOCUMENT
‘ELECTRONICALLY FILED |}
DOC #:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 

 

 

a
Related to: DATE FILED: 2 /j/2o2.0
AVALON HOLDINGS CORP. NEW CONCEPT ENER' or [
Plaintiff, Plaintiff,
Vv. No. 18 CV 7291 (VSB) Vv. No. 18 CIV 8896 (VSB)
GUY GENTILE and GUY GENTILE and

MINTBROKER INTERNATIONAL, LTD., MINTBROKER INTERNATIONAL, LTD.,
Defendants. Defendants.

STIPULATED PROTECTIVE ORDERWHEREAS, the Parties having agreed to the
following terms governing designation, storage, use, and protection of confidential and highly
confidential information and documents, and the Court having found that good cause exists for the
issuance of an appropriately tailored confidentiality order (“Order”) pursuant to Rule 26(c) of the
Federal Rules of Civil Procedure, it is hereby

ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties, as well as all information and documents provided by
non-parties, including but not limited to Cboe Global Markets, Inc. (“Cboe”), in either or both of
Avalon Holdings Corp. v. Guy Gentile and Mintbroker International, Ltd., Case No. 18-cv-7291
(VSB) and New Concept Energy, Inc. v. Guy Gentile and Mintbroker International, Ltd., Case No.
18-cv-8896 (VSB) (the “Related Cases”) in connection with the pre-trial phase of the Related
Cases:

I. This Order shall apply to all items or information, regardless of the medium or
manner generated, stored, or maintained, including, among other things,
documents, testimony, transcripts, depositions and deposition exhibits,
electronically stored information (“ESI”), tangible things, and/or other information
produced, given, exchanged by, or obtained by a party from any other party or any
non-party during discovery in the Related Cases.

2. Counsel for any party or non-party may designate any document or information, in
whole or in part, as confidential if counsel determines, in good faith, that such
designation is necessary to protect the interests of the client in information that is:
proprietary; a trade secret; non-public communications with regulators or other
governmental bodies that are protected from disclosure by statute or regulation;
information, materials, and/or other documents reflecting non-public business or
financial strategies; confidential competitive information which, if disclosed,
would result in competitive harm to the disclosing party; personal, client, or
customer information concerning individuals or other entities, including but not
limited to information that would be considered personally identifiable information
under any applicable law, foreign or domestic, including but not limited to the EU
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 2 of 7

General--Data--Protection.. Regulation;—and/or-~..otherwise...sensitive...non-public
information (“Confidential Information”). Information and documents designated
by a party or non-party as containing, reflecting, or constituting Confidential
Information will be stamped “CONFIDENTIAL.” For documents produced in
native format, the producing party may include the “CONFIDENTIAL”
designation in the metadata produced for such documents and on any placeholder

page.

3. All documents and information designated as “CONFIDENTIAL” shall not be
disclosed to any person, except:

a. The parties and their counsel, including in-house counsel;

b. Employees of such counsel assigned to and necessary to assist in the
litigation;

c. Experts or consultants assisting in the prosecution or defense of the Related

Cases, to the extent deemed necessary by counsel; and

d. The Court (including the mediator, or other person having access to any
Confidential Information by virtue of his or her position with the Court, and
court reporters and videographers).

4. Before disclosing or displaying the Confidential Information to any person listed in
paragraphs 3(a) through 3(d) supra, counsel must:

a. Inform the person of the Confidential nature of the information or
documents;
b. Inform the person that this Court has enjoined the use of the Confidential

Information or documents by him/her for any purpose other than this
litigation and has enjoined the disclosure of the Confidential Information or
documents to any other person; and

c. Require each such person to sign an agreement to be bound by this Order in
the form attached hereto (Exhibit A, “Agreement To Be Bound By
Protective Order”).

5. “Highly Confidential Information” means information or documents that the
producing party reasonably and in good faith believes contain, reflect, or constitute
(i) highly sensitive information, such as current trade secrets or trading activity
patterns, or other information the unauthorized disclosure of which would result in
imminent competitive, commercial, or financial harm to the producing party or its
personnel, clients, or customers; or (ii) material that a producing party believes in
good faith would not otherwise be adequately protected under the procedures set
forth herein for Confidential Information. The parties shall meet and confer before
production of any document or information requiring a designation of “HIGHLY
CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” Any disputes regarding the

2
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 3 of 7

10.

designation-of “HIGHLY-CONFIDENTIAL-ATTORNEYS’-EYES.ONLY”. that
cannot be resolved by the parties’ good faith efforts to meet and confer will be
resolved by judicial determination.

The Confidential Information (and, if applicable, any Highly Confidential
Information) disclosed will be received, stored, and used by the person receiving
such information in compliance with the terms of this Stipulated Protective Order
and solely in connection with discovery in the Related Cases.

In the event a party challenges another party’s or a non-party’s designation of
documents or information as Confidential Information, counsel shall make a good
faith effort to resolve the dispute. The party challenging the designation must begin
the process by notifying the designating party in writing of its challenge and
identifying the challenged material with as much specificity as reasonably practical,
including for example, by production number, and by providing a basis for the
challenge. The challenging party and the designating party shall, within three (3)
business days after service of the written objections, meet and confer concerning
the challenge, unless otherwise agreed. In the absence of a resolution, the
challenging party may seek resolution by the Court. Nothing in this Stipulated
Protective Order constitutes an admission by any party or non-party that
Confidential Information disclosed in the Related Cases is relevant or admissible.
Each party reserves the right to object to the use or admissibility of any Confidential
Information.

The disclosure of a document or information without first designating it as
“CONFIDENTIAL” shall not constitute a waiver of the right to designate such
document or information as Confidential Information. At the time so designated,
the document or information shall thenceforth be treated as Confidential
Information subject to all the terms of this Order.

Any party or non-party, including Cboe, may designate any portion of deposition
transcripts and/or testimony as Confidential Information in writing on or before
thirty (30) calendar days after the party or non-party receives the final transcript.
The entire testimony shall be deemed to have been designated “CONFIDENTIAL”
until the time within which the transcript or testimony may be designated has
elapsed.

Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for
identity theft) exchanged in discovery shall be maintained by the receiving party in
a manner that is secure and confidential.

Cboe is subject to,and is required to maintain the order-level data or matching
engine data the parties to the Related Cases have requested (the “Cboe Data”) in
conformity with Regulation SCI (“Reg. SCI’). When responding to discovery
requests seeking Cboe Data, Cboe must be assured that the Cboe Data will be
protected in a manner that conforms with the standards in Reg. SCI. The primary
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 4 of 7

 

standard identified-by the SEC (“Securities-and-Exchange-Commission”) Staffin

its guidance regarding Reg. SCI compliance is the NIST 800-53 Rev. 4 framework

(https://Awww.sec.gov/rules/final/2014/staff-guidance-current-sci-industry-

that fully complies with NIST Security and Privacy Controls for Federal
Information Systems and Organizations (Special Publication 800-53 Rev. 4),
available at  http://nvlpubs.nist.gov/nistpubs/SpecialPublications/NIST.SP.800-
53r4.pdf. If requested by Choe, the parties in the Related Cases shall provide a
written certification that the storage system described in the preceding paragraph
has been audited for compliance with the requirements of Special Publication 800-
53 Rev. 4 and fully complies therewith. For the avoidance of doubt, such Cboe

Data shall not be stored on a cloud-hosted system.

11. All received ESI hosted on a review platform shall be stored in encrypted storage
with access limited to those personnel actually working on this litigation and
support personnel (“Credentialed Persons”). All access to such hosted systems
shall be controlled in the following manner: If a Credentialed Person accesses the
review platform using a computer, tablet, or cellular phone connected to the internal
firm network of a law firm representing a party, then the review platform may allow
such access based solely on the Credentialed Person’s law firm login information
and verification that the access is through a whitelisted IP address registered to that
law firm. If a Credentialed Person accesses the review platform using a computer,
tablet, or cellular phone not connected to the internal firm network of a law firm
representing a party, then the review platform must require the Credentialed Person
to verify their identity using their regular login credentials plus a two-factor mobile
device-resident authentication system that does not transmit authentication tokens
through SMS text message or email (for the avoidance of doubt, systems such as
RSA, Microsoft Authenticator, Google Authenticator, Duo Mobile, Symantec VIP

Access, and Authy may be used for this purpose).

12. Any receiving party that shares received ESI with consultants or experts shall do
so through (i) encryption in transit and shall transmit the decryption key or
password to the consultants or experts, under separate cover (and not by email
unless the transmission email is itself encrypted), contemporaneously with sending
the encrypted media or (ii) by providing hosted access as described in the preceding

paragraph.

13. In the event a receiving party’s or its expert’s or consultant’s systems are breached
and any produced ESI is affected, the receiving party shall notify the party or non-
party that produced the ESI within three (3) business days after becoming aware of
such breach, and all affected parties and non-parties shall meet and confer
immediately to address such breach. The receiving party will investigate and make
reasonable efforts to remediate the effects of the breach and provide sufficient
information about the breach in order to ascertain the size, scope, and nature of the
breach, including but not limited to all indications of compromise relating to the
breach and an analysis of whether any produced ESI related to the Related Cases
was exfiltrated or altered in connection with the breach. The receiving party shall

4
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 5 of 7

update all other parties-and non-parties that produced ESI as its breach investigation

continues.

14. Pursuant to Federal Rule of Evidence 502(d), if a party or non-party, including
Cboe, at any time notifies any other party that it, for any reason, disclosed
documents, testimony, information, and/or things that are privileged material
pursuant to attorney-client privilege, work product, the investigative privilege,
including privilege over regulatory investigative techniques, procedures, means,
and methods, the law enforcement privilege, or the deliberative process privilege
(“Privileged Material”), or the receiving party discovers such disclosure (in which
case the receiving party shall give the producing party prompt notice), the
disclosure alone, pursuant to Rule 502(d), shall not be deemed a waiver — in the
Related Cases or in any other proceeding, including in federal or state proceedings
— of any applicable privilege or protection. In order to claw back Privileged
Material that was produced inadvertently, the producing party must provide notice
in writing to the receiving party or parties specifying the production number of the
Privileged Material it wishes to claw back, and the basis of the claim that it is
Privileged Material. Upon notice that a producing party wishes to claw back
Privileged Material that was produced inadvertently, each receiving party shall
promptly undertake reasonable efforts to return the Privileged Material to the
producing party and destroy all summaries or copies of the Privileged Material, and
shall provide to the producing party’s counsel a signed verification certifying in
writing that all such Privileged Material and any copies of information or
documents reflecting or constituting Privileged Material have been returned or

destroyed.

15. | Notwithstanding the designation of information as Confidential in discovery, there
is no presumption that Confidential Information shall be filed with the Court under
seal. The parties shall follow the Court’s procedures with respect to filing under
seal. This Order does not govern the use of Confidential Information or Highly
Confidential Information at trial; in the event either of the Related Cases goes to
trial, the parties and any non-parties, including but not limited to Cboe, whose
documents or information may be used at trial, shall work with the Court to develop
a process to address any Confidential Information or Highly Confidential
Information a party or non-party reasonably believes should not become part of the

public record.

16. At the conclusion of litigation, Confidential Information (and if applicable, Highly
Confidential Information) and any copies thereof shall be promptly (and in no event
later than 30 days after entry of final judgment no longer subject to further appeal)
returned to the producing party or certified to the producing party’s counsel as
destroyed, except that the parties’ counsel shall be permitted to retain their working

files on the condition that those files will remain protected.

17. If a receiving party is served with a discovery request, subpoena, or an order issued
in other litigation, or receives some other form of legal process or request from any
court, federal or state regulatory or administrative body or agency, legislative body,

5
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 6 of 7

 

self-regulatory-organization, or other-person-or-entity-purporting-to-have.authority
to require the production thereof, that seeks disclosure of any information or items
designated in the Related Cases as Confidential Information or Highly Confidential
Information, the receiving party must notify, to the extent permitted by law and the
rules, requirements, or requests of any relevant governmental or self-regulatory
organization, the producing party (or non-party), in writing (including by electronic
mail), so as to provide the producing party with a reasonable opportunity to object
to the production of such materials. To the extent consistent with the rules,
requirements, or requests of any relevant governmental or self-regulatory
organization, the receiving party shall not produce the requested material unless
and until a court of competent jurisdiction so directs, except if the producing party
(a) consents, or (b) fails to file a motion to quash prior to the date designated for
production of the Protected Material, in which event the receiving party may
produce on the production date, but no earlier.

18. The Parties agree and stipulate that Cboe, notwithstanding its status as a non-party,
shall have the right to the protections of this Stipulation and Order and to enforce
the provisions contained herein.

SO STIPULATED AND AGREED.

DATED: _ February 10, 2020

New York, NY MY
MA wll C (

 

 

Mirian’Tatber Adam Ford
MIRIAM TAUBER LAW PLLC Robert Landy

Danielle McLaughlin
David Lopez FORD O’BRIEN LLP

LAW OFFICES OF DAVID LOPEZ

Attorneys for Defendants
Attorneys for Plaintiffs Guy Gentile and
Avalon Holdings Corp. and MintBroker International, Ltd.
New Concept Energy, Inc.

SO ORDERED:
ie eli [ee re

Hon. Robert W. Lehrburger,
United States Magistrate Judge (S.D.N.Y.)
Case 1:18-cv-08896-VSB-RWL Document 45 Filed 02/10/20 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Related to:
AVALON HOLDINGS CORP. NEW CONCEPT ENERGY INC.,
Plaintiff, Plaintiff,
Vv. No. 18 CV 7291 (VSB) Vv. No. 18 CIV 8896 (VSB)
GUY GENTILE and GUY GENTILE and

MINTBROKER INTERNATIONAL, LTD., MINTBROKER INTERNATIONAL, LTD.,

Defendants. Defendants.

Exhibit A- Agreement To Be Bound By Protective Order

I have been informed by counsel that certain documents or information to be disclosed to
me in connection with Avalon Holdings Corp. v. Guy Gentile and Mintbroker International, Ltd.,
Case No. 18-cv-7291 (VSB) and New Concept Energy, Inc. v. Guy Gentile and Mintbroker
International, Ltd., Case No. 18-cv-8896 (VSB) (the "Related Cases") have been designated as
confidential (or highly confidential, if applicable). I have been informed that any such documents
or information labeled “CONFIDENTIAL” (or “HIGHLY CONFIDENTIAL-ATTORENYS’
EYES ONLY,” if applicable) are confidentially protected by Order of the Court.

I have been provided a copy of the Stipulated Protective Order in the Related Cases, have
read its contents, and understand the obligations and restrictions therein.

I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to store, disclose, or use any such information in violation of the
Stipulated Protective Order or for any purpose other than the purpose for which counsel has
directed me in this litigation.

 

 

 

PRINTED NAME: Signed in the presence of:
SIGNATURE: Name:

Attorney for:

Date:
DATE:

 
